Order of disposition, Family Court, Bronx County (Robert R. Reed, J., at suppression motion; Nancy M. Bannon, J., at disposition), entered on or about February 22, 2010, which adjudicated appellant a juvenile delinquent upon his admission that he committed the act of unlawful possession of a weapon by a person under 16, and imposed a conditional discharge for a period of 12 months, unanimously affirmed, without costs.
The court properly denied appellant’s suppression motion. The police responded to a radio call of shots fired by a described *569suspect. When the police arrived, they saw a teenager who met the description, and who was accompanied by appellant. Appellant and his companion immediately engaged in evasive conduct and then fled. The police apprehended the two teenagers and recovered a weapon from appellant’s companion’s bag. At this point, the police had, at least, reasonable suspicion upon which to frisk appellant.
This also warranted a precautionary frisk of appellant’s backpack, which was on the ground in appellant’s grabbable area (see People v Brooks, 65 NY2d 1021 [1985]; see also People v Wylie, 244 AD2d 247 [1997], lv denied 91 NY2d 946 [1998]). When an officer felt a hard object in the backpack, she was entitled to open it and remove a weapon (see e.g. People v Corbett, 258 AD2d 254, 255 [1999], lv denied 93 NY2d 898 [1999]). Concur—Mazzarelli, J.P., Andrias, Catterson, Moskowitz and Román, JJ.